J-S19033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    EVAN SHINGLES                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JESSICA JOHNSON                            :   No. 2091 EDA 2021
                                               :
                                               :

              Appeal from the Order Entered September 28, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 191003045


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JULY 14, 2022

        Appellant Evan Shingles (hereinafter “Atty. Shingles”) appeals the order

entered by the Court of Common Pleas of Philadelphia County granting the

motion for a compulsory nonsuit filed by Appellee Jessica Johnson (“Ms.

Johnson”). After careful review, we affirm.

        Atty. Shingles is the owner of property at 2832 and 2834 Poplar Street

in the City and County of Philadelphia (collectively the “Shingles property”).

Ms. Johnson owns a neighboring property at 2833 Ogden Street. The rear of

the parties’ properties face each other and are separated by a three-foot wide

alley (“Poplar Alley”), which is the northern border of Ms. Johnson’s property.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19033-22



Poplar Street, Ogden Street and Poplar Alley run parallel in a west to east

direction.

      On October 25, 2019, Atty. Shingles commenced this action by writ of

summons. On March 10, 2020, Atty. Shingles filed a complaint alleging that

Ms. Johnson was liable for trespass and sought damages or in the alternative,

injunctive relief.   Atty. Shingles alleged that Poplar Alley “is the private

property of the residents of the 2800 block of Poplar Street only, by and

through current deed and/or chain of title.” Compl., 3/10/20, at ¶ 2.       Atty.

Shingles asserted that Ms. Johnson had trespassed on his private property

when she “used and built upon Poplar Alley before first obtaining the

permission of the residents of the 2800 block of Poplar Street.” Id. at ¶ 3.

      More specifically, Atty. Shingles asserted that in the fall of 2013, Ms.

Johnson hired contractors, who blocked Poplar Alley with the storage of

construction materials in order to build a deck “that extends onto private

property, owned in part by [Atty. Shingles].”      Id. at ¶ 10. Atty. Shingles

argued that Ms. Johnson’s “new structure … unlawfully occupies part of the

dedicated alley (Poplar Alley) and therefore represents a taking of private

property.” Id. at ¶ 40.      Further, Atty. Shingles alleged that Ms. Johnson

illegally installed a propane line and raised the height of the fence in violation

of Philadelphia city codes. Id. at ¶ 19, 30.

      With respect to the trespass count, Atty. Shingles demanded a judgment

against Ms. Johnson in the amount of $50,000.00. Id. at ¶ 51. With respect




                                      -2-
J-S19033-22



to the equity count, Atty. Shingles requested an injunction which would

ultimately “enable the demolition of the illegal construction.” Id. at ¶ 63.

      As a result of the judicial emergency caused by the coronavirus

pandemic, the bench trial in this case was delayed until August 25, 2021 and

was held via Zoom videoconference.

      Atty. Shingles’ counsel first called Ms. Johnson to testify as on cross-

examination.     Ms. Johnson testified that in the fall of 2019, she hired

contractors to replace the wood on her back deck and reinforce the existing

deck foundation. Notes of Testimony (N.T.), 8/25/21, at 21-36. Ms. Johnson

admitted the contractors used Poplar Alley to access her deck, but once they

began work, the contractors were on her deck and stored construction

materials under the deck.      N.T. at 32-33.    Ms. Johnson denied storing

materials in the alley or blocking the alley in any way. N.T. at 28.

      Ms. Johnson testified that the renovated deck actually has a smaller

footprint than the original deck and denied that the new wood boards

continued beyond the prior placement of the deck. N.T. at 28, 34-35. Ms.

Johnson indicated that she had to take down a fence on the edge of her deck

to complete the construction, but simply replaced old boards with new boards.

N.T. at 30-33.

      Atty. Shingles testified on his own behalf, attempting to focus on his

allegations that Ms. Johnson did not seek the proper permits to complete the

deck renovation. Atty. Shingles also attempted to allege that the fence which

Ms. Johnson removed to complete the renovation delineated the property line.

                                     -3-
J-S19033-22



Upon sustaining an objection from Ms. Johnson’s counsel, the trial court found

that Atty. Shingles could not testify that the fence delineated the property line

without actual measurements.

      At the conclusion of Atty. Shingles’ testimony, Ms. Johnson’s counsel

moved for a compulsory nonsuit. When the trial court indicated that Atty.

Shingles had failed to meet his burden in presenting evidence to support his

claim, Atty. Shingles objected, claiming he had not rested his case, but wished

to call one last witness, namely Maryanne Meyer. N.T. at 55. Ms. Johnson

objected, indicating that Atty. Shingles had never identified Ms. Meyer as a

witness in his pretrial memorandum. N.T. at 56. The trial court sustained

this objection.

      Thereafter, the trial court entered a compulsory nonsuit in favor of Ms.

Johnson after finding Atty. Shingles had failed to present sufficient evidence

to entitle him to relief.      Atty. Shingles filed a Motion for Post-Trial Relief

seeking removal of the nonsuit and a new trial. On September 28, 2021, the

trial court entered an order denying Atty. Shingles’ Post-Trial Motion. This

timely appeal followed.

      Atty. Shingles raises the following issues for our review on appeal:

      1. Was the entry of the nonsuit in the trial of this matter
         premature and should it be removed?

      2. Does the conduct of the hearing by Judge Kennedy indicate
         that a new trial should be granted?

Atty. Shingles’ Brief, at 2.




                                         -4-
J-S19033-22



      With respect to the entry of the compulsory nonsuit, our standard of

review is as follows:

      In reviewing the entry of a nonsuit, our standard of review is well-
      established: we reverse only if, after giving appellant the benefit
      of all reasonable inferences of fact, we find that the factfinder
      could not reasonably conclude that the essential elements of the
      cause of action were established. Indeed, [w]hen a nonsuit is
      entered, the lack of evidence to sustain the action must be so clear
      that it admits no room for fair and reasonable disagreement....
      The fact-finder, however, cannot be permitted to reach a decision
      on the basis of speculation or conjecture.

Rolon v. Davies, 232 A.3d 773, 776–77 (Pa.Super. 2020) (quoting Vicari v.

Spiegel, 936 A.2d 503, 509 (Pa.Super. 2007) (internal citations and quotation

marks omitted).     In reviewing the entry of a compulsory nonsuit, [t]he

appellate court must review the evidence to determine whether the trial court

abused its discretion or made an error of law.”       Baird v. Smiley, 169 A.3d

120, 124 (Pa.Super. 2017) (quoting Barnes v. Alcoa, Inc., 145 A.3d 730,

735 (Pa.Super. 2016)).

      Pennsylvania Rule of Civil Procedure 230.1, which governs the entry of

a compulsory nonsuit, provides in relevant part:

      (a)(1) In an action involving only one plaintiff and one defendant,
      the court, on oral motion of the defendant, may enter a nonsuit
      on any and all causes of action if, at the close of the plaintiff's case
      on liability, the plaintiff has failed to establish a right to relief.

                                      ***
      (2) The court in deciding the motion shall consider only evidence
      which was introduced by the plaintiff and any evidence favorable
      to the plaintiff introduced by the defendant prior to the close of
      the plaintiff's case.

Pa.R.C.P. 230.1.


                                       -5-
J-S19033-22



      In both of his arguments, Atty. Shingles suggested that the entry of

nonsuit was premature and the trial court abused its discretion in granting the

nonsuit before Atty. Shingles had closed his case. Atty. Shingles specifically

claims on appeal that he had one more witness to call during his case-in-chief,

Ms. Johnson’s expert witness, Timothy Crouse, PE. Atty. Shingles alleges he

intended to call Mr. Crouse to show that Ms. Johnson’s deck encroaches into

the common alleyway by at least four inches.

      However, during trial, after Ms. Johnson moved for a compulsory

nonsuit, Atty. Shingles claimed the motion for nonsuit was premature as he

still had planned to call “one more witness,” namely Maryanne Meyer. N.T. at

56. As noted above, the trial court declined to allow Ms. Meyer to testify as

Atty. Shingles had failed to name her as witness in his pretrial memorandum.

      Thereafter, Atty. Shingles neither made any attempt to call Mr. Crouse

nor sought to offer his own expert witness or any other witness in his case-

in-chief. As a result, he cannot now argue for the first time on appeal that he

should have been permitted to offer Mr. Crouse’s testimony before the trial

court ruled on the motion for compulsory nonsuit.         Our rules of appellate

procedure provide that “[i]ssues not raised in the trial court are waived and

cannot be raised for the first time on appeal.” Pa.R.A.P. 302.

      Therefore, we find no merit to Atty. Shingles’ claims that the trial court’s

grant of a compulsory nonsuit was premature when he failed to demonstrate

to the trial court that he had any additional evidence or witnesses to present.

Similarly, we find Atty. Shingles is not entitled to a new trial on this basis.

                                      -6-
J-S19033-22



      To the extent that Atty. Shingles is challenging the entry of the

compulsory nonsuit, we find he is not entitled to relief. In this action, Atty.

Shingles sought to prove that Ms. Johnson was liable for trespass. It is well-

established that “in order to establish a claim for trespass, a plaintiff must

prove an intentional entrance upon and in the possession of another without

a privilege to do so.” Kennedy v. Consol Energy Inc., 116 A.3d 626, 636

(Pa.Super. 2015) (citing Kopka v. Bell Tel. Co., 371 Pa. 444, 91 A.2d 232,

235 (1952)).

      This Court has adopted the Restatement (Second) of Torts § 158, which

provides:

      § 158 Liability for Intentional Intrusions on Land

      One is subject to liability to another for trespass, irrespective of
      whether he thereby causes harm to any legally protected interest
      of the other, if he intentionally

      (a) enters land in the possession of the other, or causes a thing
      or a third person to do so, or

      (b) remains on the land, or

      (c) fails to remove from the land a thing which he is under a duty
      to remove.

Restatement (Second) of Torts § 158 (1965).

      In addition, “[a] party seeking to enjoin an invasion of his or her right

in and to real property must demonstrate that he or she has a clear right to

the property in question.”     Sprankle v. Burns, 675 A.2d 1287, 1289

(Pa.Super. 1996) (citing Cannon Bros. Inc. v. D'Agostino, 356 Pa.Super.

286, 291, 514 A.2d 614, 617 (Pa.Super. 1986)). “To meet [his or her] burden,


                                     -7-
J-S19033-22



the plaintiff must rely upon the strength of his or her own title or other legal

right to the property, and not upon the weakness of the title or legal right

asserted by the defendants.”     Sprankle, 675 A.2d at 1289 (citing Cannon

Bros., 514 A.2d at 617).

      Atty. Shingles claims the trial court erred in finding that he had failed to

meet the necessary burden to sustain a cause of action against Ms. Johnson.

We disagree.

      While Atty. Shingles claimed in his complaint that Ms. Johnson had

trespassed on his private property in accessing Poplar Alley, Atty. Shingles

provided no evidence that his property included the alley.           Rather, the

language of the deeds to the Shingles property confirms that the boundary

lines for the property extend to Poplar Alley but do not include the alley itself.

      The deed for Atty. Shingles’ property at 2832 Poplar Street includes the

following language:

            ALL THAT CERTAIN lot or piece of ground with the messuage
      or tenement thereon erected, SITUATE, on the South Side of
      Poplar Street at the distance of Two hundred eighty-eight feet
      Westward from the West side of Twenty-eighth Street in the
      Fifteenth Ward of the City of Philadelphia, aforesaid.

            CONTAINING in front or breadth on the said Poplar Street
      Eighteen feet and extending of that width in length or depth
      Southward between lines parallel with said Twenty-Eighth Street
      Seventy-Two feet, five inches to a certain Three feet wide alley
      extending from said Twenty-eighth Street to Twenty-ninth
      Street.

            Being NO, 2832 Poplar Street.

                                      ***



                                      -8-
J-S19033-22


            TOGETHER with the free and common use, right,
      liberty, privilege of the said alleys as and for a passageway
      and watercourse at all times hereafter, forever.

See Complaint, Exhibit B.

      Atty. Shingles’ deed to 2834 Poplar Street contains nearly identical

language delineating the alley as the property’s southern boundary.        Both

deeds clearly indicate that Poplar Alley is not located within the Shingles

properties, but instead grant Atty. Shingles an easement to use the alleys “as

a passageway and watercourse” as long as he owns the Shingles properties.

      The parties agree that Ms. Johnson’s deed to 2833 Ogden Street

provides that Poplar Alley is the northern border to her property, but the

parties disagree on whether her deed expressly grants Ms. Johnson a similar

right to use and access the alley.

      Nevertheless, we need not address that issue as we agree with the trial

court’s finding that Atty. Shingles failed to “present any evidence establishing

the easement’s measurements, nor did [he] present any evidence of [Ms.

Johnson’s] alleged trespassing.” Trial Court Opinion, 1/25/22, at 6.

      As noted above, the only evidence Atty. Shingles offered to delineate

the easement’s measurements was his allegation that the fence separating

Ms. Johnson’s property from the alley was on the property line. The trial court

sustained Ms. Johnson’s objection to this testimony in the following exchange:

      [Counsel for Atty Shingles:] Did Ms. Johnson take down a fence
      during the construction?

      [Atty Shingles:] She destroyed a fence. A fence that delineated
      the easement and their property line.


                                     -9-
J-S19033-22


      [Counsel for Ms. Johnson:]     Objection, Your Honor. He has no
      evidence to show that.

      [Trial Court:] Sustained.

      [Counsel for Atty Shingles:] And is it your understanding that that
      fence was to delineate the easement?

      [Atty Shingles:] Yes, that was my understanding.

      [Counsel for Atty Shingles:] And is it your understanding, as a
      member of the bar, having read the metes and bounds of the deed
      and the fact that it ran for the entire block, that this was the –

      [Atty Shingles:] Yes.

      [Counsel for Atty Shingles:]    And does the deck continue past
      where that fence was?

      [Atty Shingles:] Yes.

      [Counsel for Ms. Johnson:] Your Honor. Objection. There’s no
      evidence or no measurements.

      [Trial Court:] Sustained. The fact that [Atty. Shingles] is a
      member of the bar doesn’t give him expertise in knowing what the
      easement is and the easement line. You have to get someone out
      there to do the measurements as part of your case to show that
      this property was over that easement line. You can’t just say
      because I’m a member of the bar and I read the deed that it was.
      Measurements have to be taken to establish that it went over the
      line.

N.T. at 50-53.

      The trial court pointed out that Atty. Shingles could have hired a

surveyor to make exact measurements.          The trial court remarked that

“[d]espite having experts available to him and being familiar with the trial

process because of his profession as a litigation attorney, [Atty. Shingles]

chose not to utilize experts to establish the easement.” T.C.O. at 7.




                                     - 10 -
J-S19033-22



      Moreover, Atty. Shingles presented no evidence that Ms. Johnson

violated the easement. As Atty. Shingles failed to meet his burden to establish

the measurements of the easement and the exact location of Ms. Johnson’s

deck, he cannot prevail on his claim that her construction of the deck

improperly crossed her property line.

      As noted above, Ms. Johnson testified during Atty. Shingles’ case-in-

chief that the contractors accessed her backyard using the alley, but once they

started work, the contractors were on her deck and stored construction

materials under her deck.     Atty. Shingles presented no evidence that Ms.

Johnson blocked the easement during the two-week construction in 2019 or

at any other point.

      While Atty. Shingles focused most of his testimony at trial on his

allegation that Ms. Johnson installed a gas grill on her deck without proper

permits in violation of city ordinances, the trial court correctly concluded that

such issues were not relevant to the trespass action but were for the

Department of Licenses and Inspections to resolve. N.T., at 25-26, 49-52.

      Accordingly, we conclude that the trial court did not err in finding that a

compulsory nonsuit was proper as Atty. Shingles failed to meet his burden to

prove a prima facie case of trespass and has not shown that he is entitled to

injunctive relief.

      Order affirmed.




                                     - 11 -
J-S19033-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2022




                          - 12 -